                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JERRY KUNIEL BECKTON                                                                PLAINTIFF

V.                                  4:19-CV-00475 BRW/BD

ANDREW SAUL, Commissioner,
Social Security Administration1                                                 DEFENDANT

                                             ORDER

       The Court has reviewed the Recommended Disposition (Doc. No. 9) submitted by

Magistrate Judge Beth Deere. After careful consideration of the Recommendation and

objections, as well as a de novo review of the record, I approve and adopt the Recommended

Disposition in all respects. Judgment will be entered accordingly.

       Accordingly, the Commissioner=s decision is AFFIRMED, and Plaintiff Jerry Kuniel

Beckton’s Complaint (Doc. No. 1) is DISMISSED with prejudice.

       IT IS SO ORDERED this 12th day of March, 2020.


                                             Billy Roy Wilson__________________
                                             UNITED STATES DISTRICT JUDGE




1 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social
Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted
as the Defendant.
